Citation Nr: 1827133	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO. 16-15 106A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine condition and, if so, whether service connection may be granted. 

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar spine condition and, if so, whether service connection may be granted. 

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired mental condition and, if so, whether service connection may be granted. 

4. Entitlement to service connection for an eye condition, to include glaucoma. 

5. Entitlement to service connection for a hearing loss condition. 

6. Entitlement to service connection for tinnitus. 

7. Entitlement to service connection for stroke residuals. 

8. Entitlement to service connection for a condition manifested by tremors, to include Parkinson's disease. 

9. Entitlement to service connection for a thyroid gland condition. 

10. Entitlement to service connection for a heart condition, to include ischemic heart disease and atrial fibrillation. 

11. Entitlement to service connection for vascular hypertension. 

12. Entitlement to service connection for diabetes mellitus. 

13. Entitlement to service connection for a prostate condition. 

14. Entitlement to service connection for a condition of the central skeletal system. 

15. Entitlement to service connection for right and left hip disabilities.

16. Entitlement to service connection for right and left ankle disabilities.

17. Entitlement to service connection for right and left foot disabilities.

18. Entitlement to service connection for a neurological condition of the right and left upper and lower extremities, to include diabetic peripheral neuropathy and hemiparesis. 

19. Entitlement to a disability rating in excess of 10 percent for the service-connected right knee disability. 

20. Entitlement to a disability rating in excess of 10 percent for the service-connected left knee disability. 

21. Entitlement to Special Monthly Compensation (SMC) based on the need for the aid and attendance of another person.

22. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Reopening of the claim of entitlement to service connection for a cervical spine condition is granted.

Reopening of the claim of entitlement to service connection for a thoracolumbar spine condition is granted.

Reopening of the claim of entitlement to service connection for an acquired mental condition is granted.

Service connection for a cervical spine condition is denied.

Service connection for a thoracolumbar spine condition is denied.

Service connection for an acquired mental condition is denied.

Service connection for an eye condition is denied.

Service connection for a hearing loss condition is denied.

Service connection for tinnitus is denied.

Service connection for stroke residuals is denied.

Service connection for a condition manifested by tremors, to include Parkinson's disease, is denied.

Service connection for a thyroid condition is denied.

Service connection for a heart condition, to include ischemic heart disease and atrial fibrillation, is denied.

Service connection for vascular hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for a prostate condition is denied.

Service connection for a condition of the central skeletal system is denied.

Service connection for right and left hip disabilities is denied.

Service connection for right and left ankle disabilities is denied.

Service connection for right and left foot disabilities is denied.

Service connection for a neurological condition of the right and left upper and lower extremities, to include diabetic peripheral neuropathy and hemiparesis is denied.

A disability rating in excess of 10 percent for the service-connected right knee disability is denied.

A disability rating in excess of 10 percent for the service-connected left knee disability is denied.

SMC based on the need for the aid and attendance of another person our housebound status is denied.

TDIU is denied.


FINDINGS OF FACT

1. In a June 2007 rating decision, the RO denied a claim of entitlement to service connection for a cervical spine condition; the evidence of record at the time of the June 2007 decision did not establish an injury or disease in service or a nexus between the current condition and service, or a service-connected condition. 

2. The evidence received since the June 2007 decision relates to the unestablished fact of a nexus between the claimed cervical spine condition and service. 

3. In an April 2012 rating decision, the RO denied a claim of entitlement to service connection for a thoracolumbar spine condition; the evidence of record at the time of the April 2012 decision did not establish an injury or disease in service or a nexus between the current condition and service, or a service-connected condition. 

4. The evidence received since the April 2012 decision relates to the unestablished fact of a nexus between the claimed thoracolumbar spine condition and service. 

5. In an April 2012 rating decision, the RO denied a claim of entitlement to service connection for an acquired mental condition; the evidence of record at the time of the April 2012 decision did not establish an injury or disease in service or a nexus between the current condition and service, or a service-connected condition. 

6. The evidence received since the April 2012 decision relates to the unestablished fact of a nexus between the claimed mental condition and service. 

7. A cervical spine condition is not related to service. 

8. A thoracolumbar spine condition is not related to service. 

9. An acquired mental condition is not related to service. 

10. An eye condition is not related to service. 

11. A hearing loss condition is not related to service. 

12. The Veteran does not have tinnitus. 

13. Stroke residuals are not related to service.

14. The Veteran does not have a condition manifested by tremors.

15. A thyroid condition is not related to service. 

16. A heart condition is not related to service.

17. Vascular hypertension is not related to service.

18. Diabetes mellitus is not related to service.

19. A prostate condition is not related to service.

20. The Veteran does not have a specific central skeletal system condition. 

21. A hip condition is not related to service. 

22. An ankle condition is not related to service. 

23. A foot condition is not related to service. 

24. A neurological condition of the right and left upper and lower extremities is not related to service. 

25. The Veteran's right knee disability has been manifested by painful and limited motion with no lateral instability or recurrent subluxation.

26. The Veteran's left knee disability has been manifested by painful and limited motion with no lateral instability or recurrent subluxation.

27. The Veteran's combined service-connected disabilities have not resulted in the need for aid and attendance or rendered him housebound. 

28. The Veteran's service connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The June 2007 RO rating decision is final with respect to the claim of entitlement to service connection for a cervical spine condition. 38 U.S.C. § 7105 (West 2012).

2. The criteria for reopening the claim of entitlement to service connection for a cervical spine condition are met. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3. A cervical spine condition was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected condition; cervical arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. The April 2012 RO rating decision is final with respect to the claim of entitlement to service connection for a thoracolumbar spine condition. 38 U.S.C. § 7105 (West 2012).

5. The criteria for reopening the claim of entitlement to service connection for a thoracolumbar spine condition are met. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

6. A thoracolumbar spine condition was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected condition; thoracolumbar arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

7. The April 2012 RO rating decision is final with respect to the claim of entitlement to service connection for an acquired mental condition. 38 U.S.C. § 7105 (West 2012).

8. The criteria for reopening the claim of entitlement to service connection for an acquired mental condition are met. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

9. An acquired mental condition was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected condition. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.125 (2017).

10. An eye condition was not incurred in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

11. A hearing loss condition was not incurred in service; sensorineural hearing loss is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

12. The basic service connection criteria have not been met regarding the claimed tinnitus. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

13. Stroke residuals were not incurred in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

14. The basic service connection criteria have not been met regarding the claimed condition manifested by tremors. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

15. A thyroid condition was not incurred in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

16. A heart condition was not incurred in service; cardiovascular-renal disease is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

17. Vascular hypertension was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

18. Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

19. A prostate condition was not incurred in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

20. The basic service connection criteria have not been met regarding the claimed central skeletal system condition. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

21. A hip condition was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected condition; hip arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

22. An ankle condition was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected condition; ankle arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

23. A foot condition was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected condition; foot arthritis is not presumed to have been incurred in service. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

24. A peripheral neurological condition was not incurred in service. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

25. The criteria for a disability rating in excess of 10 percent for the right knee disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

26. The criteria for a disability rating in excess of 10 percent for the left knee disability have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2017).

27. The criteria for SMC based on the need for aid and attendance or housebound status have not been met. 38 U.S.C. §§ 1114, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 4.3, 4.6, 4.10 (2017).

28. The criteria for TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from February 1954 to December 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2013, September 2014, November 2015, and May 2016 rating decisions of the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran also appealed the issue of entitlement to special monthly pension based on the need for aid and attendance, however, that issue was granted in an August 2016 rating decision and is no longer on appeal. 

The Board acknowledges that, in the March 2016 Statement of the Case, the RO addressed the merits of the service connection claims for a cervical spine condition, thoracolumbar spine condition, and acquired mental condition. However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).

The Board also acknowledges that, in addition to the various acquired psychiatric conditions claimed, the Veteran has claimed entitlement to a cognitive disorder (Alzheimer's), which is not psychiatric in nature. Nevertheless, VA regulations address cognitive and psychiatric disorders under a common rating schedule as "mental disorders." Therefore, the Board has addressed these in a single service connection claim notwithstanding that the cognitive disorder claim is not subject to the reopening requirements applicable to the psychiatric claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (West 2012).

I. Reopening Claims

Legal Background

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a). The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened. 38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied. Id. at 118. Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim. Id. Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

A June 2007 rating action denied service connection for a cervical spine condition. The Veteran did not file an NOD with the June 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011). Thus, the June 2007 rating decision became final based on the evidence then of record. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1105.

Evidence submitted since the June 2007 rating decision includes lay evidence and VA and private treatment records.

The cervical spine condition claim was denied on the basis of no relationship between the condition, diagnosed as cervical myositis and spondylosis (see April 2007 VA Spine Examination at 20), and the service-connected right knee disability. The Board observes that there was also no record of injury or disease of the cervical spine in service. Since the June 2007 decision, the evidence received includes a March 2015 opinion, which purports to relate a cervical spine condition to service. 

This evidence is new, is not duplicative or cumulative of evidence previously of record, and relates unestablished facts necessary to substantiate the claim. The Board finds it meets the low threshold of Shade and is therefore new and material. The Board reopens the Veteran's claim of entitlement to service connection for a cervical spine condition for de novo review on the merits. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

An April 2012 rating action denied service connection for a thoracolumbar spine condition and an acquired mental condition. The Veteran did not file an NOD with the April 2012 rating decision and no additional evidence pertinent to these issues was physically or constructively associated with the claims file within one year of the rating decision. See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011). Thus, the April 2012 rating decision became final based on the evidence then of record. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1105.

Evidence submitted since the April 2012 rating decision includes lay evidence and VA and private treatment records.

The thoracolumbar spine condition claim was denied on the basis of no relationship between the condition, diagnosed as degenerative joint disease (see April 2012 VA Spine Examination), and the service-connected right knee disability. The mental condition claim was denied on the basis of no relationship between the diagnosed major depressive disorder (see March 2012 VA Mental Examination) and the service-connected right knee disability. The Board observes that there was also no record of injury or disease in service with respect to either claim. Since the April 2012 decision, the evidence received includes a March 2015 opinion, which purports to relate a thoracolumbar spine condition and a mental condition to service. 

This evidence is new, is not duplicative or cumulative of evidence previously of record, and relates unestablished facts necessary to substantiate each claim. The Board finds it meets the low threshold of Shade and is therefore new and material. The Board reopens the Veteran's claims of entitlement to service connection for a thoracolumbar spine condition and an acquired mental condition for de novo review on the merits. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 

II. Service Connection Claims

Legal Background

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C. §§ 1110, 1131 (West 2012). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). Hensley v. Brown, 5 Vet. App. 155, 158 (1993). Impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Id.

Service connection for posttraumatic stress disorder requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(4).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2012). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). A claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence

Service treatment records reveal no pertinent complaints, treatments, or diagnoses. A report of medical examination performed on December 20, 1955 (service separation) reveals normal clinical findings for the head, neck, ears and hearing, endocrine system, heart, genito-urinary system, upper extremities, lower extremities, spine, neurological system, and psychiatric assessment. Whispered voice testing was 15/15 in both ears. The examiner assigned physical profile ratings of P-1, U-1, L-1, H-1, E-1, and S-1. 

Under the physical profile system, the P stands for physical capacity or stamina. This factor includes conditions of the heart; genitourinary system; nervous system; endocrine, metabolic and nutritional diseases; and other organic defects and diseases that do not fall under other specific factors of the system. The U stands for upper extremities. This factor includes the upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The L stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The H stands for hearing and ears. This factor concerns auditory acuity and disease and defects of the ear. The E stands for eyes. This factor concerns visual acuity and diseases and defects of the eye. The S stands for psychiatric. This factor concerns personality, emotional stability, and psychiatric diseases. 

For each factor of the physical profile system, the rating of 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

Shortly after service separation, the Veteran filed a service connection claim specifying only his right knee as subject to disability related to in-service injury or disease. On VA examination in February 1956, the Veteran's neck heart, and neurological system were examined and were found to be clinically normal. On VA examination in July 1956, the Veteran's head, neck, ears, cardiovascular system, genitourinary system, feet, endocrine system, nervous system, and psychiatric assessment, were examined and were found to be clinically normal. Blood pressure readings were 120/80. 

Subsequently, there are no pertinent complaints, treatments, or diagnoses for almost 40 years. A July 26, 1994, Clinical Note reveals a glucose reading of 152 with a notation of a previous reading of 280 on May 27, 1994, and a diagnosis of non-insulin-dependent diabetes mellitus (Record 07/27/1995). 

An August 1998 VA Diabetes Examination notes that the Veteran was found to have diabetes mellitus 4 years prior. Severe peripherovascular insufficiency was found to be secondary to diabetes mellitus, as was progressive visual loss. The Veteran had diminished reflexes and diminished pedal pulses in both legs. These were complications of diabetes mellitus. His ears were normal with no hearing loss. Examination of the neck was normal, and examination of the prostate was negative.

VA Primary Care Notes on March 16, 2009, December 27, 2010, December 18, 2013, December 10, 2014, and February 8, 2016, each include a review of all bodily systems. These reviews were negative for visual changes, tinnitus, hearing loss, chest pain, dysuria, urinary frequency, urinary hesitancy, hematuria, and urinary discharge, joint pain or swelling, arthritis, myalgias, depression, and memory changes (Record 08/25/2016 at 53). 

The Veteran apparently had a diagnosis of coronary artery disease with stent placement in June 2002, as noted in a May 20, 2003, VA Primary Care Note.

A March 9, 2004, VA Mental Health Note reveals that the Veteran was referred by a cardiologist, due to panic attacks. The Veteran reported that had been having these since 1 year prior. He reported that he had been avoiding situations like "fiestas patronales" where rocket-like sounds were present because, whenever that happened, he found himself at the floor and thinking of the Korean conflict. The diagnosis was panic attacks, rule out depressive disorder, anxiety disorder, and PTSD. Axis IV conditions included unspecified medical conditions and a nephew with a recent diagnosis of cancer (Record 08/25/2016 at 20). 

A July 1, 2006, Nursing Note reveals problem list entries of chest pain and cardiac arrhythmia. A July 3, 2006, Clinical Note reveals atrial fibrillation. A June 20, 2006, Clinical Note reveals complaint of chest pain for several hours. Findings included tachycardia related to atrial fibrillation with ECG suggestive of ischemia. The examiner thought his unstable angina was secondary to his recurrent atrial fibrillation, which was possibly related to chronic hypertension or structural heart disease. A July 31, 2006, VA Mental Health Note reveals complaint of depression and anxiety (Record 08/08/2006).

The report of an April 2007 VA Examination reveals the Veteran's complaint of neck and upper back pain with onset 1 year prior. The diagnosis was cervical spondylosis shown on X-ray and probable discogenic disease. Also diagnosed was cervical myositis. The claimed neck condition was found not to be caused by or a result of the right knee service-connected condition. The rationale was that there was no evidence on medical literature that lower extremity conditions would predispose an individual to a neck condition.

The report of a March 2012 VA Mental Examination reveals the Veteran's complaint of stress with periods of breathlessness for the prior 5 to 6 months. Sometimes he would cry for no apparent reason. He reported domestic problems. He also reported having a cerebral vascular accident in 2010. The diagnosis was major depressive disorder, recurrent moderate. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) related to a service-connected disability. The rationale was that there is no temporal relationship between major depressive symptom onset and the right knee disability. Major depressive onset was in 2003, one year prior to the 2004 report of panic attack symptoms on his first mental evaluation in March 2004. However, the examiner acknowledged that a service-connected knee condition "can be both a precipitating and perpetuating factor (maintaining aggravating factor) for major depressive disorder," noting that medical conditions were noted on the Axis IV portion of the mental examination in March 2004. 

The report of an April 2012 VA Spine Examination reveals the Veteran's report of low back pain with radiation to the lower extremities for 1 year. The examiner diagnosed spondylosis. The examiner opined that the Veteran's the condition was not correlated to the service-connected bilateral knee disability since these are 2 different anatomical regions. Rather, the spine condition can be age related. 

A December 15, 2010, VA Primary Care Note reveals the Veteran's report of acute onset of sudden loss of vision in the right eye. The examiner diagnosed an ischemic cerebral vascular accident with right eye vision loss (Record 04/26/2012). 

A September 11, 2012, X-rays reports reveals osteoarthritis of the hips (Record 10/04/2012). 

A private report of C. Mora, MD, dated March 2015, states that since his military service the Veteran complains of ear aches, vertigo, tinnitus, and hearing loss secondary to high noises during military operations. The Veteran refers dizziness, sudden onset headaches, palpitations, diaphoresis, and chest pain episodes for which he is in active medical therapy, with poor blood pressure and serum cholesterol level control. The Veteran refers polyuria, polydipsia, and polyphagia, with numbness, tingling, sensorial loss, cramps, weakness, and pain of upper/lower limbs. He is in medical therapy and diabetic diet with poor symptom control. The Veteran refers red eyes, pain, and blurred vision with "halos around lights" with severe loss of vision. Ophthalmologic evaluation is diagnostic of open-angle glaucoma. The Veteran presents neck and high back pain with stiffness, numbness, tingling, sensorial loss, cramps, and weakness of para-cervical spine muscles, radiating to shoulders, arms, elbows, and wrists. He is unable to lift heavy weights. Also, he refers low back pain with para-lumbar spine muscles stiffness, numbness, tingling, sensorial loss, cramps, weakness, and instability, radiating to hips, knees, and ankles. The Veteran complains of dysuria, urgency, hesitancy, decreased steam, incomplete bladder emptying, double voiding, post-void dribbling, and recurrent urinary tract infections. Diagnoses include tinnitus, bilateral deafness, ischemic heart disease, chronic atrial fibrillation, diabetes mellitus, diabetic neuropathy, dyslipidemia, open-angle glaucoma, chronic cervical spine pain, chronic myositis, para-cervical spine muscles, chronic low back pain, chronic myositis, para-lumbar spine muscles, degenerative joint disease hips, knees, and ankles, knee osteoarthritis-bilateral, benign prostate hyperplasia, generalized anxiety disorder, major depression disease, PTSD, Alzheimer's disease, and hypothyroidism. Dr. Mora concludes: this is an 81 years old veteran who presents cardiovascular, metabolic, musculoskeletal, and psychiatric disorders, which are more probable than not secondary to his military service performance. He is 100% disabled and his service-connected disabilities significantly affect his ability to perform in a competitive work environment. He needs aid and attendance on a regular basis. His medical conditions must be carefully re-evaluated in order to determinate veteran benefits.

The report of an August 2015 VA Audio Examination reveals the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
60
LEFT
25
30
55
75
80

Speech recognition values were 88 percent in the right ear and 96 percent in the left ear. The Veteran denied recurrent tinnitus. The Veteran's hearing loss was found not to be at least as likely as not (50% probability or greater) caused by or a result of an event in military service. The rationale was that there was no medical evidence in the file that indicates any complaints of hearing loss and tinnitus in service. At enlistment and separation, the hearing test performed was a whispered voice test. This test is not a reliable test to identify the presence of hearing loss that is typically found with military noise exposure. There is no evidence of complaints of hearing loss or tinnitus in the file for more than 50 years after service. Therefore, the examiner opined it is highly probable that the current VA evaluation showing a bilateral hearing loss is due to presbycusis or hearing loss expected as a normal aging process. 

An October 2015 VA Psychiatric DBQ reveals a diagnosis of neurocognitive disorder (vascular) and unspecified depressive disorder. On examination, there were no tics, no tremors, no dystonias, no muscular rigidity, and no extrapyramidal movements. 

An October 19, 2016, Psychiatry Note reveals diagnoses of major neurocognitive disorder of multiple etiologies (vascular/Alzheimer's) and major depressive disorder.

Analysis

After a review of all of the evidence, the Board finds the evidence substantiates a current eye condition, hearing loss disability, stroke, heart condition, hypertension, hypothyroidism, diabetes mellitus, cervical spine condition, thoracolumbar spine condition, right and left hip disabilities, right and left ankle disabilities, right and left foot disabilities, neurological condition of the right and left upper and lower extremities, and acquired mental condition. While an examination of the prostate was normal, computerized progress notes indicate that the Veteran is taking prescription medication for an enlarged prostate. 

There is no diagnosis of a condition manifested by tremors or Parkinson's disease, and there is no diagnosis pertaining to the central skeletal system. The October 2015 examination affirmatively found no tics, no tremors, no dystonias, no muscular rigidity, and no extrapyramidal movements. This is a rather vague description, which may include a multitude of bones, joints, and connective tissues. The Veteran has never provided a more detailed description than this.

Also, apart from his claim, the only evidence in favor of a diagnosis of tinnitus comes from the report of Dr. Mora. However, that report is accorded reduced probative weight in comparison to the other medical evidence of record. First, Dr. Mora never stated that he actually examined the Veteran. His entire report is phrased in terms of a recitation of the Veteran's statements, e.g., "the Veteran refers...." or "he complains...." 

Moreover, Dr. Mora concluded with the statement that the Veteran would have to be evaluated to determine benefits. This seems to imply that he wasn't actually examined, or at least, wasn't carefully examined. The statement of Dr. Mora is also directly contradicted by the evidence of record. For example, Dr. Mora maintains that the Veteran had all of his reported symptoms "since his military service." This is patently false, as the contemporaneous treatment reports reflect his report of onset of symptoms of disorders such as a heart disorder, eye disorder, and mental disorder, many years after service, and concurrent with those reports; and, as the Veteran now asserts that his musculoskeletal disabilities, such as his back, and neck, are secondary to his right knee. 

With respect to tinnitus, the Veteran has specifically denied tinnitus, and has been found not to have tinnitus, on a VA examination and on multiple VA outpatient evaluations. These are more persuasive than the statement of Dr. Mora. 

Therefore, with respect to the claimed condition manifested by tremors, to include Parkinson's, central skeletal system condition, and tinnitus, the Board finds that Shedden element (1) is not met. While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The service treatment records provide probative and persuasive evidence that there was no injury or disease in service regarding the claimed eye condition, hearing loss condition, stroke, thyroid condition, heart condition, hypertension, diabetes mellitus, prostate, cervical spine condition, thoracolumbar spine condition, right and left hip disabilities, right and left ankle disabilities, right and left foot disabilities, neurological condition of the right and left upper and lower extremities, and acquired mental condition. Thus, Shedden element (2) is not met for any of the claims for which there is a current disability. 

Presumptive theory of service connection

Regarding the presumption of service connection for certain chronic diseases, none of the listed diseases manifested to a degree of 10 percent or more within 1 year of service separation. 

In order for hypertension to have manifested to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required. 38 C.F.R. § 4.104, Diagnostic Code 7101.

In order for heart disease to have manifested to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).

In order for diabetes mellitus to have manifested to a degree of 10 percent, there must be a diagnosis of the disease and evidence to substantiate that treatment and control of the disease requires a restricted diet. See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

In order for sensorineural hearing loss for a single service-connected ear to have manifested to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385 for that ear, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce Level X hearing in the service-connected ear, as combined with Level I hearing for the nonservice-connected ear, under Table VII of 38 C.F.R. § 4.85 (2017). 

In order for sensorineural hearing loss as a bilateral condition to have manifested to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.385, and such combination of auditory threshold measurements and speech recognition scores (or auditory threshold measurements alone in the case of an exceptional pattern) as would produce a 10 percent rating under Table VII of 38 C.F.R. § 4.85 (2017).

In sum, to establish manifestation to a degree of 10 percent or more requires more than just a lay assertion, more than 50 years after service separation, that the disease became manifest to the requisite degree. Each disease claimed here requires specific medical findings, which are not present in this case. Moreover, the presumptive provisions also require that the disease have been noted in service. The natural reading of "noted in service" is a condition indicative of a chronic disease, but not dipositive, i.e., not sufficiently indicative to demonstrate that the chronic disease is shown to be chronic. Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013). While the evidence need not be documentary, i.e., written in the record (Savage v. Gober, 10 Vet. App. 488, 496 (1997)), it must be competent. Id, at 497. Here, there is no competent notation of any of the claimed chronic diseases in service. 

Direct and secondary service connection theories

The Board further finds that the current eye condition, hearing loss condition, stroke, heart condition, hypertension, hypothyroidism, diabetes mellitus, cervical spine condition, thoracolumbar spine condition, right and left hip disabilities, right and left ankle disabilities, right and left foot disabilities, neurological condition of the right and left upper and lower extremities, acquired mental condition, and prostate condition, are not etiologically related to service, and are not proximately due to, a result of, or aggravated by service-connected disability.

Regarding the Veteran's PTSD stressor, in a July 2015 VA Form 21-0781, Statement in Support of Claim for PTSD, the Veteran described his stressor as an injury to his right knee, and problems due to a language barrier. The Board finds the Veteran did injure his right knee in service and service connection has been granted for this disability. The Board also acknowledges that there was a language barrier in service, as it is noted in service treatment records that he did not speak English. However, right knee injury and language barrier problems do not meet any of the definitions of stressor under 38 C.F.R. § 3.304(f).  Moreover, there is no medical opinion that purports to relate a diagnosis of PTSD to the Veteran's right knee injury or his language difficulties.

Regarding his assertion at a March 2004 Mental Examination that he experiences symptoms when thinking of the Korean Conflict in which he was active, the Board finds that this is inherently incredible. The Board takes notice that the Korean War armistice was signed on July 27, 1953, and fighting ceased on that day. The Veteran did not enter the service until May 1954. His DD Form 214 does not reflect any service in Korea, or any foreign service at all, and his asserted engagement in the Korean Conflict is not credible. 

The only medical opinion in favor of any of these claims comes from Dr. Mora. However, in addition to the problems noted above with respect to current diagnoses provided by Dr. Mora, he provided no rationale whatsoever for his opinion linking the multitude of current disabilities cited in his report to service. He provided no identification of a precipitating injury or disease in service; and, as already found by the Board, service treatment records show that there were no such precipitating injuries or diseases. Dr. Mora did not provide an opinion on secondary service connection. However, with respect to the spinal disorders and mental disorder, the opinion evidence is against secondary causation. The Board acknowledges that the statement of the March 2012 Mental Disorders examiner that the right knee disability "can be" an aggravating factor for depression. However, this is an inherently inconclusive statement. The United States Court of Appeals for Veterans Claims (Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Board has considered the Veteran's assertions as to the etiology of the claimed disabilities. The Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally). 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing a secondary service connection etiology, particularly where symptom onset is temporally remote from the onset of the service-connected disability, requires specialized medical knowledge and is not capable of lay observation. The Veteran has not established that he has specialized medical training or experience. Therefore, the Veteran's opinion linking the claimed musculoskeletal disabilities and mental condition to his service-connected knee disabilities is not competent evidence. He has provided no specific direct service connection argument. In filing his claim, he simply attached the report of Dr. Mora and stated that he wanted service connection for all the conditions noted, without specifying how they were incurred. 

Summary

The Board finds that there is no current condition manifested by tremors, to include Parkinson's, no central skeletal system condition, and no tinnitus. The Board also finds that the claimed eye condition, hearing loss condition, stroke, thyroid condition, heart condition, hypertension, diabetes mellitus, prostate condition, cervical spine condition, thoracolumbar spine condition, right and left hip disabilities, right and left ankle disabilities, right and left foot disabilities, neurological condition of the right and left upper and lower extremities, and acquired mental condition, are not related to service. In light of these findings, the Board concludes that service connection for these claimed disabilities is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III. Increased Rating Claims

Legal Background

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In an August 1956 rating decision, VA granted service connection for a right knee disability and assigned an initial disability rating of 10 percent under DC 5259, effective December 22, 1955. 

In a June 2007 rating decision, VA granted service connection for a left knee disability, secondary to the right knee disability, and assigned an initial disability rating of 10 percent under DC 5260-5003, effective March 26, 2007. The current appeal as to both knees arises from an increased rating claim received at VA on May 16, 2014. 

Under Diagnostic Code 5259, a rating of 10 percent is assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, limited flexion merits a rating of 30 percent where flexion is limited to 15 degrees; 20 percent where flexion is limited to 30 degrees; 10 percent where flexion is limited to 45 degrees; and 0 percent where flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In addition, there are several other potentially applicable codes. Under Diagnostic Code 5257, recurrent subluxation or lateral instability is assigned a rating of 30 percent if severe; a rating of 20 percent if moderate; and a rating of 10 percent if slight. 38 C.F.R. § 4.71a, Diagnostic Code 5257. Lateral is defined as denoting a position farther from the median plan or midline of the body or structure. See Dorland's Illustrated Medical Dictionary 1022 (31st ed. 2007).

Under Diagnostic Code 5261, limited extension merits a rating of 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where flexion is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5258, a rating of 20 percent is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Evidence

The report of an August 2014 VA Examination reveals the Veteran's complaint of constant pain and swelling, constant episodes of a "giving way sensation," and locking episodes. The Veteran reported severe weekly flare ups, lasting hours. Precipitating factors included: kneeling, prolonged standing, prolonged walking, and stairways. 

Flexion of the right knee was measured to 85 degrees, with onset of pain at 65 degrees. Right knee extension was measured to 10 degrees, with onset of pain at 10 degrees. After 3 repetitions, flexion and extension were unchanged. Left knee flexion was measured to 110 degrees, with onset of pain at 90 degrees. Extension was measured to 0 degrees, with no objective evidence of painful motion. After three repetitions, flexion and extension were unchanged. Muscle strength was full, bilaterally. Tests of anterior instability, posterior instability, and medial-lateral instability, were normal. There was no patellar subluxation or meniscal condition. There was no impact of either condition on his ability to work. Pain could significantly limit functional ability during flare-ups or when the joints were used repeatedly over a period of time. There was no evidence of fatigability, incoordination, muscle weakness, or pain, during the physical examination. The examiner opined that, to express additional limitations due to pain in terms of degrees of additional range of motion was not possible in view of the fact that such should be documented during a positive flare-up period, not during a regular medical evaluation. Such additional limitation could not be expressed in terms of additional range of motion because it would be speculative as no positive flare-up episode was observed during evaluation. 

The report of an August 2015 VA Examination reveals the Veteran's complaint of constant knee pain with frequent swelling, stiffness, and frequent giving away which has made him fall to the ground. He complained of crepitation of his knees. Flares caused increased pain in his knees related to walking and getting up from chair. He said he was barely able to walk and used a rollator for very short distances, and almost always had to use a wheelchair. Diagnoses included degenerative joint disease, status-post removal of semilunar cartilage, with limited extension. Functional loss due to repeated use over time consisted of decreased ability to walk and bend and to stretch out his knees. 

Flexion of the right knee was measure to 85 degrees. Extension was measured to 10 degrees. Pain was associated with flexion while weight bearing. Left knee flexion was measured to 110 degrees. Extension was measured to 0 degrees. Pain was associated with flexion on weight bearing. There was no additional loss of range of motion with repetition. The examiner opined that to express functional limitation due to pain, weakness, fatigability or incoordination with repeated use, or during flares, was not possible since it should be documented during a flare up and/or immediately after repeated use over time; and, by interview questioning the Veteran was not having a flare up nor had he been in a repeated use over time situation. An estimation of additional functional limitation could not be expressed because it would be mere speculation in view that he was neither in a flare nor had he been in a repeated use over time situation. Muscle strength was full. There was no history of recurrent subluxation or effusion. Anterior stability, posterior stability, medial stability, and lateral stability, were all normal. A history of meniscal tears was noted, bilaterally, with frequent episodes of joint pain. He was limited in carrying objects that weigh 10 or more pounds, or doing activities that require deep knee bending or pivoting movements, with his right leg repetitively going from sitting to standing, and vice versa, climbing stairs or ladders; and, he was limited to working a sedentary type job and should not participate in high impact activities.

Analysis

After a review of all of the evidence, the Board finds that an increased disability rating is not warranted for either knee. 

The right knee is currently rated under Diagnostic Code 5259, which does not include a rating in excess of 10 percent. Accordingly, a higher rating is not available under that code. 

The left knee is currently rated under Diagnostic Code 5260. However, in light of the measured range of flexion in this case, which has always exceeded 30 degrees, the Board finds that the criteria for a higher rating are not met under that code. 

The Board has considered whether separate compensable ratings can be awarded for either knee. Under Diagnostic Code 5261, the criteria for a 10 percent rating are that extension is limited to 10 degrees. Both VA examinations establish limitation of the right knee to this extent, but do not show any limitation for the left knee. However, the Board finds that, in this case, establishing a separate rating under Diagnostic Code 5261 for the right knee, in addition to the current rating under Diagnostic Code 5259, would constitute pyramiding and is therefore prohibited under 38 C.F.R. § 4.14. The rating under Diagnostic Code 5259 contemplates all symptoms resulting from the removal of semi-lunar cartilage (symptomatic), including limitation of extension. 

While the left knee is also status-post removal of semi-lunar cartilage and is symptomatic, the symptomatology with respect to the left knee constitutes limited motion and associated pain, weakness, fatigue, locking episodes, and incoordination. Such symptoms all relate to limitation of motion. 

The Board notes that the criteria under Diagnostic Codes 5260 and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown. However, the Veteran's right knee is not limited in flexion to such an extent to support a separate rating under Diagnostic Code 5260, which could then be combined with a rating under Diagnostic Code 5261. 

The Board also notes that, while a rating of 10 percent could be substantiated under Diagnostic Code 5261, for the right knee, the criteria for any higher ratings are not met under that code. Therefore, changing the diagnostic code to 5261 would not result in a higher rating.  Moreover, the 10 percent rating under DC 5259 is a protected rating that is been in place for more than 20 years.  38 C.F.R. § 3.951(b).

The criteria for a separate rating under Diagnostic Code 5257 have not been met with respect to either knee. Examination of both knees has consistently shown no lateral instability or recurrent subluxation. Regarding Diagnostic Code 5258, both knees are shown to status-post excision of semi-lunar cartilage. Accordingly, the criteria for a rating under this code, which require the presence of dislocated cartilage in the joint, have not been met. 

Summary

The Board finds that the criteria for any higher ratings, or separate ratings, have not been met with respect to either knee. In light of these findings, the Board concludes that the increased ratings sought on appeal are not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

IV. TDIU Claim

Legal Background

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, the combined service-connected disability rating is 20 percent for multiple service-connected disabilities, i.e., both knees. Therefore, the schedular criteria for a TDIU have not been met. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

Analysis

The Veteran reports that his work history includes work as a supervisor from 1995 to 1997, at which point he became too disabled to work. He has a 6th grade education. 

The August 2015 VA Knee Examination reveals that the Veteran was limited in carrying objects that weigh 10 or more pounds, or doing activities that require deep knee bending or pivoting movements with his right leg, repetitively going from sitting to standing and vice versa, climbing stairs or ladders, and was limited to working a sedentary type job and should not participate in high impact activities.

The Veteran is receiving disability benefits from the Social Security Administration. However, VA was informed in October 2015 that his records had been destroyed. Accordingly, it is unclear on what basis these benefits were granted. However, given that the only service-connected disability at that time was a right knee disability rated at 10 percent, it is unlikely that his service-connected disability played a substantial role in the finding of disability. The Board observes that the Veteran has numerous substantially disabling diseases and injuries which are not service-connected. In light of the Veteran's work experience, which is not limited to non-sedentary employment; in light of his education; and, without considering his age, the Board finds that the Veteran's service-connected knee disabilities would not reasonably be expected to render him unable to secure or follow a substantially gainful occupation. Accordingly, referral of this claim for extraschedular consideration is not warranted. 

V. Special Monthly Compensation Claim

Legal Background

SMC is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance. The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in § 3.352(a).

The aid and attendance criteria under § 3.352(a) are the inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper and lower extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination. For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a). 

Evidence

A September 2012 VA 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) reveals that the Veteran was able to feed himself and prepare his own meals. He did not need assistance in bathing and tending to other hygiene needs. He was not legally blind, did not require nursing home care or medication management, and retained the ability to manage his own financial affairs.

A June 2015 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance reveals that the Veteran was able to feed himself, but was not able to prepare his own meals due to deteriorating cognitive function. He needed assistance in bathing and tending to other hygiene needs, as well as medication management. He was not legally blind and did not require nursing home care. Diagnoses considered included hypertension, coronary artery disease, atrial fibrillation, diabetes mellitus, COPD, hypothyroidism, cognitive disorder, depression, and knee arthritis. 

Analysis

There is no question in this case that the requirements for SMC based on the need for aid and attendance have not been met. The Veteran's service-connected right and left knee disabilities alone, without consideration of other nonservice-connected disorders, are not productive of the type of impairment contemplated as the need for aid and attendance or housebound status. 

Accordingly, the Board finds that, at no time pertinent to this appeal have the criteria for SMC based on the need for the aid and attendance of another person been met. As such, the Board concludes that SMC is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD			L. Cramp, Counsel

Department of Veterans Affairs


